Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a Notice of allowance in response to amendments filed on 10/20/21. 
Claims 2, 9 and 16 were previously cancelled.
Claims 1, 8 and 15 have been amended.
35U.S.C 103 rejections and double patenting rejection for claims are withdrawn.
 Therefore, Claims 1, 3-8, 10-15, 17-20 are now pending and have been allowed.

Terminal Disclaimer
The terminal disclaimer filed on 10/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,417,617 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for allowance
The present invention is directed to redirecting the client device to a third party website for posting an online review of the location of the merchant based on various distribution parameters.
The closest prior art, Ali (US 2016/06162928) discloses a review management system and method for managing a plurality of enrolled websites and a plurality of review content items includes a network, a first database of enrolled websites connected to the network, and a second database of review content items connected to the network. Dignan (US 8,494,973) discusses distribution of reviews for an entity across a plurality of review sites is evaluated. A determination is made, on behalf of the entity, that the existing distribution should be adjusted based on rules (Col 15 lines 60-67). Baumgartner discusses login information of user device ([0056]) and redirecting based on login information ([0056], [0061]). 
However, none of the evidence at hand teaches or render obvious the combination of features claimed including “identifying, based on the distribution parameters…., the first online third party websites; cause the first online third party website to generate and transmit a redirection container comprising a link to the first online third party website to the client device; and redirect, via the link of the redirection container, the client device to the first online third party website for posting an online review of the location of the merchant.”  It is hereby asserted by the Examiner that, in light of the above and in further consideration overall of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murphy (US 2016/0267505)- a web-based online customer experience and survey management and monitoring system, see [0060], where users are redirected to a different webpage if the review is negative.
Jackson (US 9,418370) teaches detect a condition associated with a client device, wherein the condition indicates the client device is associated with a location of a merchant (Fig 2 # 202 receive location data of a device, Col 3 lines 61-66 user location data including user check-in to a location); determine a login history associated with the client device, wherein the login history indicates the client device is logged into a first online third party website (Col 4 lines 42-50 the user may sign in to their single account in the unified sign-in system and access various services and applications such as email, 
Stibel et al. (US 2013/0103600 A1) teaches extract, from the plurality of online third party websites, a set of review statistics associated with the location of the merchant ([(0095] Text based reviews and comments obtained from sites such as www.yelp.com and www.citysearch.com are examples of qualitative data. Accordingly, the data analyzer 610 identifies such text based reviews and classifies them as qualitative credibility data. The data analyzer 610 passes identified qualitative data to the NLP engine 620 and the scoring engine 625 for conversion into quantitative measures., [0099]-[0100], [0110], [0116]);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629